





Exhibit 10.21

SEPARATION AND GENERAL RELEASE AGREEMENT


This Separation and General Release Agreement (“Agreement”) is entered into by
John Sinders (hereinafter “You” or “Your”) and Frank’s International, LLC, on
behalf of itself and its affiliates (hereinafter “Company”). You agree to the
terms of this Agreement in consideration of the following:


1. Last Day of Employment (Separation Date). Your last day of employment with
the Company shall be December 31, 2015, unless the Company, in its discretion,
may decide to release you earlier for reasons other than set forth below. In
order to remain on the payroll until the aforementioned date and receive the
Consideration set forth in Paragraph “2” below, you are required to: (1)
continue to perform your duties to the satisfaction of the Company, (2) comply
with all company policies and procedures, (3) and assist with transition duties,
and additional projects, when and as needed. If you fail to comply with the
obligations set forth above, or voluntarily resign before the Separation Date,
or both parties have mutually agreed to waive the requirements set forth herein,
you will be removed from the payroll and forfeit eligibility for the
Consideration set forth in Paragraph “2” below.


2. Consideration. After your employment ends on December 31, 2015 (hereinafter
“Separation Date”), and you comply with the conditions set forth in this
Agreement, you will receive;


a.
The amount equal to 100% individual achievement of your 2015 Short Term
Incentive (STI) target based upon the STI corporate results achieved and
approved to pay per the STI plan.

b.
Long Term Incentives including (i) the vested and unvested Executive Deferred
Compensation Plan balance as of Separation Date, (ii) the vested and unvested
Restricted Stock Unit grants issued pursuant to the Company’s 2013 Long Term
Incentive Plan, and (iii) the vested balance of the Frank’s International, Inc.
Employees’ 401K Plan, in each case per the applicable plan documents
(collectively, the “Incentive Plans”); and

c.
Reimbursement of up to 18 months of COBRA subsidy for group health plans.

d.
Payment for accrued and unused vacation and sick leave;

e.
Consulting Services Agreement. See Annex A hereto.



3. Release. In exchange for, and subject to your receipt of, the above
consideration, you agree to the following terms:


You hereby release and forever discharge, for you, your heirs, executors,
administrators, legal representatives and assigns, the Company, its
predecessors, successors, assigns, officials, officers, board of directors
members, employees, subsidiaries, affiliated entities, agents, lessees,
managers, underwriters and insurers, and every other person, firm, underwriter,
insurer, partnership, organization or corporation, hereinafter referred to as
“the Parties to be Released,” who might be, or might hereafter become liable for
any and all claims, debts, damages and causes of action of whatsoever nature,
whether known or unknown, whether growing out of tort, contract, quasi-contract,
compensation, employment discrimination, or otherwise, including, but not
limited to, the U. S. Constitution and laws of the United States, Title VII of
the Civil Rights

1
        

--------------------------------------------------------------------------------




Act of 1964, as amended, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act (“ADEA”), the laws of the State of any state which may provide
you, or an heir, executor, administrator, legal representative and/or assign of
you, with a cause of action for damages or injunctive relief, including but not
limited to, breach of contract, liquidated damages, compensatory damages, wages,
emotional or psychological damage or distress, punitive damages, attorney's
fees, medical and health insurance benefits, vacation benefits, penalties,
interest, costs, employment, reemployment, or any other legally or equitably
recoverable categories of relief which you have or may have against the Parties
to be Released, their current or former officers, current or former employees,
current or former managers, current or former members of the board of directors,
directly or indirectly connected with your employment with the Company.


You acknowledge that you have had a reasonable opportunity to consider this
Agreement. You understand and acknowledge that the payment to you of the amounts
provided for herein will constitute receipt by you of consideration to which you
are otherwise not entitled and that such amounts are sufficient to support this
Agreement. You further acknowledge that you are not relying upon any
representations, assertions, promises, assumed action or inaction, of any other
person in entering into this Agreement. You acknowledge that the Parties'
complete agreement is contained in this document. You are signing this Agreement
knowingly and willingly and have been advised to confer regarding it with
counsel of his choice. You also agree that nothing in this Agreement is to be
construed as an admission of liability of any nature.


4. Covenant Not to Sue. You represent that you have not filed any claims,
lawsuits or actions with any local, state, or federal court against the Company
and agree not to do so based on any matter covered by this release of claims.
You acknowledge that if you violate this Agreement by filing or bringing any
claims, or actions contrary to this paragraph, except for filing a charge or
complaint with the Equal Employment Opportunity Commission, in addition to any
other remedies that may be available to the Company including, but not limited
to, remedies for breach of contract, you will pay all costs and expenses of the
Company in defending against such claims, or actions brought by you, including
reasonable attorney’s fees.


5. Non-Disparagement. You agree to not make any disparaging or negative comments
about the Company, its customers and its suppliers, and their respective
managers, executives, employees and representatives, and the Company agrees not
to make any disparaging or negative comments about you. A violation or
threatened violation of this Section by either party may be enjoined by the
courts. The rights afforded the Company, its affiliates, and you under this
provision are in addition to any and all rights and remedies otherwise afforded
by law.


6. Confidentiality. You agree to keep the terms and existence of this Agreement
confidential to the extent allowed by law. You shall not voluntarily disclose
the contents of this Agreement to other persons or third parties unless such
disclosure (a) is consented to in writing by both parties, or (b) compelled by
legal process such as subpoena or court or administrative order, or Securities
and Exchange Commission filing. In the event of such legal process, the party
receiving such process shall promptly notify the other party to this Agreement
in writing of such process in order to allow the other party the opportunity to
oppose the disclosure of this Agreement or its contents.



2
        

--------------------------------------------------------------------------------




You agree to notify the Company immediately in any circumstance in which you are
served with a purported order of court and/or subpoena or any request for
information enforceable by law regarding your employment with the Company. You
will not in any manner oppose any effort by the Company to be released to
contest said subpoena(s) and/or orders. You further will not respond to any
request prior to the resolution of any challenge by the Company to be released
to said subpoena(s) and/or orders.


You further acknowledge you have or have had access to confidential information.
You agree to keep confidential any information obtained through the performance
of your duties unless ordered to disclose such information by a court of law.
For purposes of this Agreement, “Confidential Information” means all (i)
non-public information, (ii) knowledge, (iii) data, (iv) trade secrets (i.e.,
anything that gives the Company a competitive advantage), (v) proprietary
information, (vi) confidential information, or (vii) information provided to the
Company by its customers, suppliers, contractors, subcontractors, agents or
representatives (regardless of whether the Company is contractually obligated to
keep such information confidential), obtained by you from or through the Company
during the course of your employment with the Company, concerning the business
or affairs of the Company or the Company’s customers, suppliers, contractors,
subcontractors, agents or representatives. You also agree to return all
documents and electronically stored data which relate to work performed by you
(except for your contacts, personal data and documents, and documents that you
may retain for use as form files on the express condition that you remove all
confidential information from such documents prior to using them as forms) and
all company owned property.


7. Future Cooperation after Separation Date. After separation, you agree to make
reasonable efforts to assist the Company including but not limited to: assisting
with transition duties, assisting with issues that arise after separation of
employment and assisting with the defense or prosecution of any lawsuit or
claim. This includes but is not limited to providing deposition testimony,
attending hearings and testifying on behalf of the Company. The Company will
reimburse you for reasonable time and expenses in connection with any future
cooperation after the separation date. Time and expenses can include loss of pay
or using vacation time at a future employer. The Company shall reimburse you
within 30 days of remittance by you to the Company of such time and expenses
incurred, but in no event later than the end of the Employee’s tax year
following the tax year in which you incur such time and expenses and such
reimbursement obligation shall remain in effect for five years and the amount of
expenses eligible for reimbursement hereunder during your tax year will not
affect the expenses eligible for reimbursement in another tax year.


8. Non-solicitation. You acknowledge and recognize the highly competitive nature
of the business of the Company. Without the express written permission of the
Company, you agree that you will not for a period of two (2) years from the
separate date, directly or indirectly solicit or hire employees of the Company
for employment. Notwithstanding the foregoing, the restrictions of this Section
8 shall not apply with respect to an employee who responds to a general
solicitation that is not specifically directed at employees of the Company or
any of its affiliates.


9. Property. Subject to your right to retain certain files, documents and data
as described in Section 6, you agree to return all Company property in your
possession including, but not limited to vehicles,

3
        

--------------------------------------------------------------------------------




keys, access cards / devices, mobile phones, computers, laptops, external hard
drives, flash and jump drives, credit cards and all files, documents, and
records relating to the business affairs of the Company in whatever medium and
of whatever kind of type.


You further agree that should it subsequently be determined by the Company that,
notwithstanding the foregoing certification, you have inadvertently failed to
return all proprietary or confidential information or documents in your
possession or control related to the business and affairs of the Company, you
will be obligated to promptly return to the Company such proprietary or
confidential information and documents in your possession or control relating to
the business and affairs of the Company.


10. 409A. Under the requirements of Section 409A of the Internal Revenue Code,
because the Company is publicly traded, if a covered executive is a “specified
employee” and the total amount of separation allowance payments payable in the
first six months following the covered executive’s termination of employment
under this and any other program, policy, plan or agreement with the Company
and/or any of its affiliates exceeds an applicable limit and all payments will
not be made within 2½ months following the end of the calendar year in which the
covered executive’s employment was terminated, then the Company will delay any
payment that would cause the applicable limit to be exceeded and the payments
will resume, without interest, beginning with the first regular payroll cycle
that is six months following termination of employment. The applicable limit
under Section 409A is an amount equal to the lesser of (A) two times the covered
executive’s base annual rate of salary during the calendar year immediately
preceding the year of his or her employment termination and (B) $530,000 (for
2015), subject to adjustment for later years under the Internal Revenue Code.
The Plans Administration Committee will identify the covered executives who are
specified employees in accordance with any method permitted under Section 409A
and it will advise a covered executive if the specified employee delay applies
to him or her.


11. Review Period. You acknowledge and certify you have been allowed up to
forty-five (45) days to consider this Agreement. You understand by signing this
Agreement before the expiration of forty-five (45) days, you are waiving the
balance of the period.


12. Revocation. You understand you may revoke your acceptance of this Agreement
at any time within seven (7) days after you execute it by sending written notice
of any revocation to the Company during which time the payments set forth will
be held in abeyance.


If you want to revoke this Agreement, you must deliver a written revocation to
Dan Allinger, Senior Vice President, Global Human Resources at 10260 Westheimer,
Suite 700, Houston, TX 77042 within 7 days after you signed this Agreement.


13. Supersedes Prior Agreements. Any and all previous written or verbal
employment agreements or understandings between you and the Company regarding
the termination of your employment with the Company are hereby revoked and
cancelled. This Agreement does not, however, supersede, revoke, or cancel your
obligations to the Company under any preexisting agreements, including but not
limited to confidentiality agreement, non-compete agreement or other agreement
which sets forth obligations you have to the Company which, pursuant to such
agreement, survive your

4
        

--------------------------------------------------------------------------------




termination from the Company, except to the extent that the terms of such
preexisting agreements are inconsistent with the terms of this Agreement in
which case this Agreement shall control. This Agreement will be administered by
Dianne Todd, Regional HR Manager, who will also resolve any issues regarding the
interpretation, implementation, or administration of the benefits described
above. However, the provision should not be construed to limit your legal rights
if a disagreement exists to contest the decision of the Company.


14. Payment. After your last day of active work and once the Company receives
your executed Agreements and the seven (7) day revocation period has expired,
the Company will issue your severance payment in a lump sum, minus appropriate
state and federal withholdings, in the Company’s next scheduled payroll.


15. Severability. The invalidity or unenforceability of a term or provision of
this Agreement should not affect the validity or enforceability of any other
term or provision of this Agreement, which will remain in full force and effect.
Any titles or headings in this Agreement are for convenience only and shall have
no bearing on the interpretation of this Agreement.






EMPLOYEE:
 
 
FRANK’S INTERNATIONAL, LLC
 
 
 
 
 
 
/s/ John W. Sinders
 
BY:
/s/ Daniel A. Allinger
 
Signature
 
 
Signature
 
 
 
 
 
 
 
 
 
 
 
John W. Sinders
 
 
SVP, Global HR
 
Printed Name
 
 
Title
 
 
 
 
 
 





ANNEX A
FORM OF CONSULTING SERVICES AGREEMENT- JOHN SINDERS
(ATTACHED HERETO)

5
        

--------------------------------------------------------------------------------



ANNEX A
CONSULTING SERVICES AGREEMENT


This CONSULTING SERVICES AGREEMENT (this “Agreement”) is entered into this 11th
day of November, 2015 to be effective as of the 1st day of January, 2016 (the
“Effective Date”), by and between FRANK’S INTERNATIONAL, LLC, a Texas
corporation, on behalf of itself and its affiliates (“FI”), with a business
address at 10260 Westheimer Rd., Houston, Texas 77042, and John Sinders an
individual with an address at 2929 Westheimer, Apartment 319, Houston, TX 77098
(the “Consultant”).


RECITALS:


A.    FI is desirous of retaining Consultant to perform the consulting services
and work described in this Agreement (including any Exhibits hereto) (the
“Services”), and Consultant desires to perform the Services in accordance with
the terms and conditions of this Agreement.


AGREEMENTS:


NOW, THEREFORE, in consideration for the mutual promises contained herein, and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, FI and Consultant hereby agree as follows:


1.    Engagement. FI engages Consultant to render the Services, and Consultant
agrees to provide such Services, as provided in this Agreement.


2.    Term. The term of this Agreement shall commence on the Effective Date, and
continue until the earlier of (i) twelve (12) months; or (ii) or upon mutual
agreement of termination. Notwithstanding the forgoing, the Term may only be
extended upon the express written agreement of the parties hereto.


3.    Services.


3.1    In General.


(a)
Services requested from the Consultant can only be approved by the VP of
Corporate Development and Planning or the Chief Executive Officer;

(b)
While the majority of services will be of the oral advisory, professional
expertise and consultative, a separate Statement of Work will not be required;

(c)
If a tangible deliverable is requested of the Consultant, the request will be
agreed to in writing by the parties and/or amended on or after the Effective
Date and considered as Statements of Work (collectively, a “Statement of Work”)
describing the separate services and tasks to be performed by Consultant
(separately, a “Task”, and collectively, the “Tasks”), and shall list the
tangible items to be delivered by Consultant to FI with respect to each such
Task (separately, a “Deliverable”, and collectively, the “Deliverables”).




1
        

--------------------------------------------------------------------------------



3.4    Status Meetings; Access. Consultant’s representatives shall meet with FI
to discuss and report on the progress on the Tasks upon FI reasonable request,
which request shall be reasonable as to frequency, time, place and desired
attendees. FI shall provide Consultant reasonable access to FI materials, system
and personnel required to perform the Services.




4.    Fees.


4.1    Amount and Payment Dates.


(a)
A monthly retainer in the amount of ten thousand dollars ($10,000) will be paid
to the Consultant as compensation for up to twenty (20) hours of services per
month. The Consultant shall deploy the 20 hour budget as requested by the
Company during each month.



(b)
If the requested services for a particular month are projected to exceed the
monthly retainer hours outlined in 4.1(a), Consultant shall consult with and
receive prior approval from the VP of Corporate Development and Planning or
Chief Executive Officer. Consultant will be compensated five hundred dollars
($500.00) per hour for approved hours in excess of the monthly retainer hours
outlined in 4.1(a) above.





4.2    Expenses. FI will reimburse Consultant for all actual out of pocket
expenses reasonably incurred by Consultant in performing services under this
Agreement. Amounts reimbursable by FI to Consultant hereunder shall be paid by
FI to Consultant within thirty (30) business days after FI receipt of
Consultant’s invoice therefor, together with copies of receipts and such other
backup as FI may reasonably request for any particular expense items in excess
of $100. Expense items in excess of $100 must be approved in advance by FI.


5.    Personnel.


5.1    Designated Personnel. This agreement is personal to Consultant and may
not be assigned. Consultant acknowledges that he is available for this
assignment and agrees that he will each remain available throughout the Term.
    
6.    Change of Scope. Notwithstanding any other provision of this Agreement, no
Statement of Work may be modified or amended without the prior written consent
of a duly authorized officer of FI. In that regard, if at any time during the
Term of this Agreement FI desires Consultant to provide any additional services
which would require a modification of or a change to a Statement of Work,
Consultant and FI shall comply with the following:


6.1    Submission of Request. FI shall submit to Consultant in writing all
requests by FI for any such additional services which alter, amend, enhance, add
to, or delete from the Tasks, the Deliverables or the Deliverable Due Dates (as
applicable) set forth on each Statement of Work and/

2
        

--------------------------------------------------------------------------------



or time and/or place of performance thereof (hereinafter referred to as
“Modification/Change Request”).


6.2    Acceptance Procedure. Within ten (10) business days after Consultant’s
receipt of the Modification/Change Request, Consultant will (i) evaluate such
Modification/Change Request at no additional charge to FI, and (ii) provide FI
with a written proposal for implementing such Modification/Change Request (the
“Response Proposal”). The Response Proposal shall include a revised Statement of
Work and shall include a statement of the availability of Consultant’s personnel
and resources, and the impact, if any, on the Deliverables, the Deliverable Due
Dates and Deliverable Prices. In the event that FI elects to proceed with the
completion of such Response Proposal, FI will execute the Response Proposal and
return it to Consultant (such Response Proposal that has been executed by FI
being referred to herein as an “Accepted Proposal”).


6.3    Performance. Upon Consultant’s receipt of any Accepted Proposal,
Consultant will commence performance in accordance with such Accepted Proposal
immediately. Consultant shall not be obligated to perform any additional
services in advance of Consultant’s receipt of the executed Accepted Proposal
from FI.


6.4    Binding Agreement. For the purposes of this Agreement, each Accepted
Proposal shall automatically be deemed incorporated into this Agreement and each
such Accepted Proposal shall constitute a formal amendment to this Agreement
amending the Tasks, the Deliverables, the Deliverable Due Dates, and the
Deliverable Prices as set forth in such Accepted Proposal. In no event shall the
Services be deemed altered, amended, enhanced, or otherwise modified except
through an Accepted Proposal in accordance with this Section 6.


7.    Inventions and Creations.


7.1    Ownership. FI shall be the sole and exclusive owner of the Deliverables
and any and all inventions, discoveries, improvements or creations, including,
without limitation, the Deliverables (collectively, “Creations”) which
Consultant conceives or makes in connection with the Services in any way, except
for such portions of the Deliverables containing intellectual property belonging
to other third parties, the use of which other third parties’ intellectual
property with respect to the Deliverables has been duly licensed by Consultant
(and is sublicensed to FI) as part of the Services. Consultant agrees that all
copyrightable works created by Consultant or under Consultant’s direction in
connection with this Agreement are “works made for hire” and shall be the sole
and complete property of FI and that any and all copyrights to such works shall
belong to FI. To the extent any of the works described in the preceding sentence
are not deemed to be “works made for hire,” Consultant hereby assigns all
proprietary rights, including copyright, in these works to FI without further
compensation. All of Consultant’s intellectual property in existence as of the
Effective Date, and all other intellectual property developed by Consultant
after the Effective Date not arising out of or relating to the Services is
herein referred to collectively as the “Consultant IP”.


7.2    Further Assurances. Consultant further agrees to (i) disclose promptly to
FI all such Creations which Consultant has made or may make solely, jointly or
commonly with others in connection with the Services, (ii) assign all such
Creations to FI, and (iii) execute and sign any and all applications,
assignments or other instruments which FI may deem necessary in order to enable

3
        

--------------------------------------------------------------------------------



FI, at FI expense, to apply for, prosecute and obtain copyrights, patents or
other proprietary rights in the United States and foreign countries or in order
to transfer to FI all right, title and interest in said Creations.


8.    Confidentiality.


8.1    Confidential Information Defined. For purposes of this Agreement,
“Confidential Information” means (i) any information that one party hereto
receives from the other party hereto that is marked as “confidential”, the
“Deliverables”, (iii) the terms of this Agreement, or (iv) any information
received by one party hereto regarding the other party’s plans, strategies,
processes, methodologies, trade secrets, or other information which should
reasonably be understood to be confidential or proprietary, but shall not
include any information which was at the time of disclosure to the receiving
party (1) in the public domain without fault of the receiving party; (2) known
by the receiving party through another source not subject to an obligation of
confidentiality to the disclosing party; (3) independently developed by the
receiving party; or (4) compelled to be disclosed by legal process, law or
securities exchange requirement, provided that the party whose Confidential
Information is to be disclosed has first been given a reasonable opportunity to
seek a protective order or other protection for its Confidential Information.


8.2    Nondisclosure. Each party shall keep confidential and not disclose to any
third party or use for its own benefit, except as expressly permitted herein, or
for the benefit of any third party, any Confidential Information disclosed by
the other party to it. Each party agrees to secure and protect the Confidential
Information of the other in the same manner as it would secure and protect its
own Confidential Information and agrees to take appropriate action by
instruction or agreement with its employees, agents, consultants and advisors
who are permitted access to the Confidential Information to satisfy its
obligations hereunder. Each party shall cooperate with and assist the other in
identifying and preventing any unauthorized use, copying or disclosure of the
Confidential Information.


8.3    Return of Confidential Information. Upon the expiration or earlier
termination of this Agreement for any reason and provided that the disclosing
party is not in default of its obligations hereunder, the receiving party shall
immediately turn over to the disclosing party all documents, disks or other
magnetic media, or other material in the receiving party’s possession or under
its control that may contain the disclosing party’s Confidential Information;
provided, however, that Consultant shall be entitled to keep copies of all of
its working papers relating to the Services for archival and audit purposes,
subject to Consultant’s confidentiality obligations set forth in this Agreement.


9.    Warranties; Disclaimer; Limitation of Liability; Indemnity


9.1    Warranties. Consultant represents, warrants and covenants to FI that (i)
Consultant shall perform the Services hereunder in accordance with all
reasonable professional standards for similar services; (ii) the Deliverables
will be the original work of Consultant or the work of its independent
contractors; (iii) the Deliverables are and shall remain free of any claim of
infringement of any trade secret, trade mark, trade name copyright, patent or
any other registered intellectual property right of any third party. If the
Deliverables include the work of independent contractors,

4
        

--------------------------------------------------------------------------------



Consultant shall have agreements in place with such third parties which contain
provisions assigning all necessary rights, title and interest in, to and under
the Deliverables sufficient for Consultant to grant the ownership interests and
licenses that it purports to grant to FI hereunder, and Consultant will provide
evidence reasonably satisfactory to FI of such agreements. With respect to the
Services to be provided by Consultant hereunder, Consultant hereby warrants and
agrees to utilize only (A) Consultant IP, and (B) third-party owned intellectual
property with respect to which Consultant has obtained all requisite licenses
and other rights necessary for Consultant’s use and sublicense thereof.


9.2    Remedy for Breach of Warranty. For a period of not less than twelve (12)
months after completion of all of the Services, Consultant shall, at no
additional cost to FI, re-perform Services that do not materially comply with
the warranties set forth in Section 9.1.


9.3    INDEMNITY. CONSULTANT SHALL DEFEND, INDEMNIFY AND HOLD COMPANY, ITS
OFFICERS, DIRECTORS AND EMPLOYEES HARMLESS FROM ANY CLAIMS, LOSSES, DEMANDS,
LIABILITIES, SUITS, COSTS OR EXPENSES OF ANY KIND (INCLUDING WITHOUT LIMITATION
ATTORNEYS FEES AND COURT COSTS) INCURRED BY COMPANY AND ARISING OUT OF THE
DUTIES PERFORMED BY CONSULTANT OR RELATED ACTIVITIES UNDER THIS AGREEMENT. THESE
PROVISIONS SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND SHALL BE
LIBERALLY CONSTRUED IN FAVOR OF COMPANY.


Notwithstanding anything to the contrary under the Agreement, Consultant’s
aggregate liability under this Agreement shall be limited to the lesser of fees
collected or One Hundred Thousand Dollars ($100,000.00) under the Agreement.
Consultant shall INDEMNIFY the Company from and against any and all
CLAIMS/LOSSES that are the result of intentional, wilful, or gross negligence.
This Clause shall survive the expiry or termination of the AGREEMENT.




10.    Termination.


10.1    General. This Agreement or any particular Statement of Work may be
terminated by either party in the event of (i) the occurrence of any of the
events set forth in Sections 3 or 5; (ii) any (A) material default in, or
material breach of, any of the terms and conditions of this Agreement or such
Statement of Work by the other party, or (B) failure of FI to pay any amount due
and payable hereunder on or prior to the due date therefor, which default
continues in effect after the defaulting party has been provided with written
notice of default and fifteen (15) days to cure such default; (iii) the
commencement of a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to either party of its debts under
any bankruptcy, insolvency, or other similar law now or hereafter in effect,
that authorizes the reorganization or liquidation of such party or its debt or
the appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of such party’s property; (iv) the other
party’s consent to any such relief or to the appointment of or taking possession
by any such official in an involuntary case or other proceeding commenced
against it; (v) the other party’s making a general assignment for the benefit of
creditors, the other party’s becoming insolvent, or the other party taking any
corporate action to authorize any of the foregoing; or (vi) with five

5
        

--------------------------------------------------------------------------------



(5) days written notice if FI terminates the Agreement or Statement of Work and
with thirty (30) days written notice if Consultant terminates the Agreement or
Statement of Work.


10.2    Failure to Deliver Deliverable by Deliverable Due Date. In the event
that Consultant fails to deliver a Deliverable within fifteen (15) days after
the applicable Deliverable Due Date, then FI shall be entitled to provide
Consultant with written notice of such failure (the “Failure Notice”) and
Consultant shall have an additional fifteen (15) days from Consultant’s receipt
of such Failure Notice within which to deliver such Deliverable to FI. If
Consultant fails to deliver the Deliverable within such additional fifteen (15)
day cure period, then FI shall be entitled for a period of ten (10) days
following the expiration of such fifteen (15) day cure period within which to
terminate this Agreement or the applicable Statement of Work upon written notice
to Consultant. In the event that FI fails to terminate this Agreement or
Statement of Work within such ten (10) day period, then FI shall be deemed to
have waived it right of termination under this Section 10.2 with respect to that
Failure Notice; provided, however, that FI shall be entitled to repeat the
procedure set forth in this Section 10.2 with respect to such late Deliverable
or any other Deliverable that is not delivered within fifteen (15) days after
the applicable Deliverable Due Date by providing Consultant with an additional
Failure Notice.


10.3    Obligations Upon Termination.


(a)    Upon the termination of this Agreement or any particular Statement of
Work pursuant to this Section 10 or Section 2, FI shall immediately pay
Consultant all fees, costs and expenses owed to or incurred by Consultant up to
the Effective Date of such termination; provided, however, that with respect to
any Deliverable that has not been accepted by FI before the effective date of
such termination, FI shall pay to Consultant a portion of the applicable
Deliverable Price based upon the portion of the work completed by Consultant
with respect to such Deliverable as of the effective date of such termination.


(b)    Immediately after termination of this Agreement pursuant to this Section
10 or Section 2, Consultant shall return to FI any and all Confidential
Information in accordance with Section 8.3. In addition, FI shall return to
Consultant any Deliverables or portion thereof that were delivered to FI but
have not been paid for by FI as the date of such termination.


(c)    Following the completion of the actions described in Sections 10.3(a) and
10.3(b), the parties shall have no further obligations pursuant to the terms of
the Agreement, except as to those provisions of this Agreement that specifically
survive the termination of this Agreement.


11.    Injunction. In the event of a breach or threatened breach by either of
the parties hereto of Sections 7 or 8 of this Agreement, the parties agree that
the non-breaching party, in addition to and not in limitation of any other
rights, remedies or damages available to the non-breaching party at law or in
equity, shall be entitled to a permanent injunction without the necessity of
proving actual monetary loss in order to prevent or restrain any such breach by
the breaching party or by the breaching party’s partners, agents,
subcontractors, representatives, servants, employees and/or any and all persons
directly or indirectly acting for or with the breaching party. It is expressly
understood between the parties that this injunctive or other equitable relief
shall not be the non-breaching party’s exclusive remedy for any breach of this
Agreement, and the non-breaching party shall be entitled

6
        

--------------------------------------------------------------------------------



to seek any other relief or remedy which it may have by contract, statute, law
or otherwise for any breach hereof.


12.    Other Provisions.


12.1    Assignment. Consultant may not assign or delegate this Agreement or any
of its rights or duties under this Agreement to any other person or entity
without the prior written consent of FI. FI may assign its rights and
obligations under this Agreement to any affiliate of FI, to a
successor-in-interest in connection with a merger, acquisition or consolidation
or by operation of law, or to the purchaser in connection with the sale of, all
or substantially all of the business operations of FI to which the subject
matter of this Agreement relates, without the prior written consent of
Consultant.


12.2    Laws. This Agreement shall be construed, interpreted and governed by the
laws of the State of Texas, without giving effect to any conflicts of law
principles. Any action, suit, or proceeding arising out of, based on, or in
connection with this Agreement or any breach of this Agreement may be brought
only in a court located in Houston, Harris County, Texas, USA, and each party
covenants and agrees not to contest the jurisdiction or venue of such courts.


12.3    Entire Agreement; No Waiver. This Agreement, including all Exhibits
referenced herein, constitutes the entire agreement between the parties with
respect to the subject matter hereof and supercedes and cancels all previous and
contemporaneous agreements and commitments with respect to the subject matter
hereof. No provisions of this Agreement may be waived, changed, terminated,
modified or discharged, orally or otherwise, except by a writing of subsequent
date hereto which is executed by a party against whom the waiver, charge,
termination, modification or discharge is sought to be enforced. Neither the
course of conduct between the parties nor trade usage will act to modify or
alter the provisions of this Agreement. Forbearance or neglect on the part of
either party to insist upon strict compliance with the terms of this Agreement
shall not be construed as or constitute a waiver thereof.


12.4    Relationship. The relationship of Consultant and FI established by this
Agreement is that of independent contractors, and nothing contained in this
Agreement will be construed to constitute the parties as partners, joint
venturers, co-owners, agents, fiduciaries or otherwise as participants in a
joint or common undertaking. Nothing in this Agreement shall establish an
employer/employee relationship between FI and Consultant. It is understood that
Company will not withhold any amounts for payment of taxes from the compensation
of Consultant hereunder. Consultant will not represent to be or hold Consultant
out as an employee of Company. Additionally, since Consultant is working on a
contractor basis, the Company will not provide any of the medical treatment,
insurance or other social welfare to the Consultant.




12.5    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which shall
together constitute one and the same instrument. This Agreement shall become
binding when one or more counterparts hereof, individually, or taken together,
shall bear the signatures of all of the parties reflected hereon as signatories.
The parties to this Agreement further agree that facsimile signatures may be
considered

7
        

--------------------------------------------------------------------------------



an original for all purposes, including, but not limited to, execution of this
Agreement and enforcement of this Agreement.


12.6    Severance. In the event any provision hereof, or the application thereof
in any circumstances, is held to be invalid, illegal or unenforceable by a final
or unappealable order, decree or judgment of any court, the provision in
question shall be deemed replaced with a valid and enforceable provision most
closely reflecting the intent and purpose of the original provision within the
jurisdiction of such court and the Agreement shall otherwise remain in full
force and effect in such jurisdiction and in its entirety in other
jurisdictions.


12.7    Priority. In the event of any conflict between this Agreement and any
Exhibit hereto, this Agreement shall prevail for all purposes.


12.8    Survival. In the event of the expiration or termination of this
Agreement, those Sections (including, without limitation, Sections 7, 8, 9 and
10) which by their nature are intended by the parties to survive shall survive
and continue in effect to the extent necessary to protect the rights of the
parties.


12.9    Attorneys Fees. In the event of any dispute between the parties
regarding this Agreement, the prevailing party shall be entitled to be
reimbursed for such prevailing party’s attorneys fees and costs of court by the
non-prevailing party.


12.11    Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of the respective
parties.


13.    Notices.


13.1    Delivery. All notices under this Agreement must be in writing and will
be deemed given: (a) upon being delivered personally; (b) upon being sent by
both confirmed facsimile and e-mail; (c) five (5) days after having been sent by
registered or certified mail, return receipt requested; or (d) three (3) days
after deposit with a commercial overnight carrier specifying two day delivery,
with written verification of receipt.


13.2    Address. All communications will be sent to the respective addresses of
Consultant and FI set forth on the signature page to this Agreement or to such
other addresses as may be designated by a party upon prior written notice to the
other party.




[REST OF PAGE INTENTIONALLY LEFT BLANK]


    

8
        

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Effective Date.






CONSULTANT:
 
FRANK’S INTERNATIONAL, LLC:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ John W. Sinders
 
By:
/s/ Gary Luquette
 
Name:
John W. Sinders
 
Name:
Gary Luquette
 
 
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
Address for Consultant:
 
Address for FI:
 
 
 
 
10260 Westheimer, Suite 700
 
 
 
 
Houston, Texas 77042
 
 
 
 
USA
 
 
 
 
 
 
 
 
 
 
 
Attention:
 
 
 
 
Alex Cestero,
 
 
 
 
SVP, General Counsel and Secretary -
 
 
 
 
Legal Department
 




9
        